972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Minor MOODY, Plaintiff-Appellant,v.James MCFADDEN, Deputy Warden, Ann E. Lesbiwascey, LawLibrarian Supervisor, Donald R. Davidson, CSO,Defendants-Appellees.
No. 92-15484.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided July 31, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Minor Moody, an Arizona state prisoner, appeals the district court's dismissal of his suit under 42 U.S.C. § 1983 against Arizona prison authorities.   Moody complains that prison authorities denied him constitutionally adequate access to the courts.   The district court found the suit frivolous and dismissed it under 28 U.S.C. § 1915(d).   We affirm.


3
In order to maintain an access claim, Moody must allege either (1) inadequate law libraries or alternative sources of legal knowledge or (2) a specific instance in which he was actually denied access to the courts.   Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989).   Moody's complaint alleged neither.   Instead, Moody complains only that he has been denied the use of a typewriter while housed in a segregation unit.   This allegation is insufficient under Sands.


4
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3